IN THE SUPREME COURT OF THE STATE OF NEVADA


                    KEVIN LEE KENNEDY,                                         No. 83382
                                      Appellant,
                                  vs.
                    THE STATE OF NEVADA,                                           FIL D
                                      Respondent.
                                                                                    SEP 1 0 2021
                                                                                   ELiZABE A.
                                                                                       F PEECOU
                                         ORDER DISMISSING APPEAL                              elee
                                                                                     DEPUTY CLERK
                               This is an appeal initiated by the filing of a pro se notice of
                   appeal. Seventh Judicial District Court, White Pine County; Gary Fairman,
                   Judge.
                               Appellant filed a notice of appeal on August 13, 2021. In his
                   notice of appeal, appellant states that he is challenging the district court's
                   "failure to file and unlawfully suspending habeas corpus petition."'
                   However, no statute or court rule permits an appeal from such an order.
                   Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990). Thus, this
                   court lacks jurisdiction to consider this appeal and
                               ORDERS this appeal DISMISSED.



                                                Cioi*"                    J.
                                           Cadish


                                               J.                   Amiwwimw."6 , J.
                                                              Herndon




                         'Review of the district court docket and minute entries does not
SUPREME COURT
      OF
                   indicate that such an order was entered in district court case number CR-
    NEVADA         1703024, the case number designated in this appeal.
(0) I 947A .40..
                                                                                     R-    - 2-6 Z.S
cc:   Hon. Gary Fairman, District Judge
      Kevin Lee Kennedy
      Attorney General/Carson City
      White Pine County District Attorney
      White Pine County Clerk




                                   2
                                            e.g.